internal_revenue_service number release date - -------------------------------------------- ---------------------------- ------------------------------ ---------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to ------------- plr-107385-04 date may legend taxpayer special devices inc representative pricewaterhousecoopers llp x1 dollar_figure x2 dollar_figure x3 dollar_figure x4 dollar_figure x5 dollar_figure x6 dollar_figure date date date date date date date plr-107385-04 date july august date date date date date date june dear mr reeder this is in reply to the private_letter_ruling request in which the taxpayer has requested to revoke an election under sec_108 of the internal_revenue_code facts on date date and date the taxpayer a c_corporation repurchased its own publicly traded notes in the open market with a face value totaling dollar_figurex2 these notes were originally purchased for consideration of dollar_figurex3 as a result the taxpayer during date realized cancellation_of_indebtedness_income gain in the total amount of dollar_figurex1 the taxpayer’s liabilities exceeded the fair_market_value of its assets by approximately dollar_figurex4 dollar_figurex5 and dollar_figurex6 immediately before the repurchase of the notes at date date and date respectfully causing the taxpayer to be insolvent as defined in sec_108 after the repurchase the taxpayer remained insolvent as the level of debt exceeded assets at that time the taxpayer retained representative to prepare its date federal_income_tax return representative advised the taxpayer that if the amount of its insolvency was greater than the gains realized from the debt repurchase that the gain would not be includible in taxable_income under sec_108 moreover there also would be no reduction in the tax_attributes of the taxpayer that is reduction in basis of its assets as a result of the exclusion of the gain from gross_income because of the limitations contained in sec_1017 due to this nonreduction of basis attribute there was no need to make a sec_108 election accordingly the decision was made not to make an election under sec_108 to reduce the basis of the taxpayer’s property during date representative prepared the return for date taxable_year and the form_982 reduction of tax_attributes due to discharge_of_indebtedness for the discharge_of_indebtedness part i was properly prepared showing the amount of discharge and that the discharge was excludible because of the insolvency_exception however the preparer inadvertently placed the discharged amount on line of the form it was not realized that the entering of an amount on that line served to make an plr-107385-04 election under sec_108 the taxpayer reviewed the return and not being familiar with form_982 believed the return was prepared properly to reflect its intended tax treatment when filing the date year tax_return neither representative nor the taxpayer believed that an election under sec_108 had been made they knew that the analysis of the transaction contemplated no such election further no reduction in property basis was ever made as it would have been had an election been intended the taxpayer’s quarterly estimated_tax payments for the year date are consistent with not making an election under sec_108 because the depreciation amount used in the computation was based on the taxpayer’s historical tax depreciation basis in addition the taxpayer’s quarterly and year end financial statements filed with the securities_and_exchange_commission are also consistent with no sec_108 election having been made because tax depreciation is calculated using the taxpayer’s historical tax basis unadjusted for any basis_reduction on or about date during the preparation of the taxpayer’s return for the period ending date the prior year’s return was reviewed and it was discovered that inadvertently a sec_108 election had been made with the date return by completing line of form_982 an affidavit submitted by the taxpayer and its representative confirms the above described facts pertaining to the inadvertent election of sec_108 law and analysis sec_108 provides that gross_income does not include an amount that would be includible in gross_income by reason of the discharge_of_indebtedness of the taxpayer if the discharge occurs when the taxpayer is insolvent sec_108 provides that the amount excluded from gross_income shall be applied to reduce certain tax_attributes of the taxpayer sec_108 provides in general that the reduction shall be made to tax_attributes in the following order a net operating losses b general business credits c minimum_tax credits d net capital losses and capital_loss carryovers e basis_of_property f passive_activity_losses and g foreign_tax_credit carryovers sec_108 states that the taxpayer may elect to apply any portion of the amount excluded from income to the reduction under sec_1017 of the basis of the depreciable_property of the taxpayer sec_1017 provides in general that in the event of exclusion from income of discharge_of_indebtedness income by an insolvent taxpayer under sec_108 the reduction in basis_of_property shall not exceed the excess of the total basis_of_property held by the taxpayer over the taxpayer’s total liabilities however this limitation does not apply to any reduction in basis by reason of an election under sec_108 plr-107385-04 sec_1_108-4 of the income_tax regulations provides that an election under sec_108 may be revoked only with the consent of the commissioner taxpayer represents that due to an error an election under sec_108 was made by completing line of form_982 it was not realized that the entering of an amount on that line served to make an election under sec_108 this situation is analogous to situations in which taxpayers seek extensions of time under sec_301_9100-3 in which to make elections after failing to do so because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election or the taxpayer relied on a qualified_tax professional who failed to advise the taxpayer to make the election sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith it the taxpayer- i the service ii control iii taxpayer was unaware of the necessity for the election iv v failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii chose not to file the election or requests relief before the failure to make the regulatory election is discovered by failed to make the election because of intervening events beyond the taxpayer’s seeks to alter a return position for which an accuracy-related_penalty could be reasonably relied on a qualified_tax professional and the tax professional failed to make the election because after exercising due diligence the reasonably relied on the written advice of the service or was fully informed of the required election and related tax consequences but uses hindsight in requesting relief if specific facts have changed since the plr-107385-04 iii original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief the application of factors similar to those above is appropriate to determine whether a taxpayer may revoke an election made under sec_108 see revrul_83_74 1983_1_cb_112 which determined that a homeowner’s association should be permitted to revoke an election made under sec_528 in the revenue_ruling the taxpayer relied on the advice of a professional tax advisor to prepare its returns acted promptly and diligently to retain another professional tax advisor to review the first advisor’s work and did not take any_action inconsistent with its intent to file a proper federal tax_return similar to taxpayers seeking relief under sec_301_9100-3 taxpayer has relied on a qualified_tax professional to prepare its tax_return make the correct elections and not make an election that was not advantageous to it all actions by the taxpayer subsequent to entering the discharge amount on line of the form_982 were consistent with taxpayer not being aware of and not intending to make the sec_108 election further the circumstances described by taxpayer and representative do not demonstrate any use of hindsight in requesting relief conclusion taxpayer is granted days from the date of this letter in which to revoke the sec_108 election the revocation should be made in a written_statement filed with taxpayer’s amended_return a copy of this letter should be attached except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 j charles strickland senior technician reviewer office of associate chief_counsel income_tax accounting sincerely
